Citation Nr: 0108635	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-16 673	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
March 1985 decision of the Board of Veterans' Appeals (Board) 
which terminated the veteran's total rating due to 
unemployability caused by service connected disability.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to August 
1946.  His awards and decorations included the Combat 
Infantryman Badge and Purple Heart Medal.

The veteran died in December 1995.  The moving party is his 
surviving spouse.

This matter comes to the Board on motion by the moving party 
and her representative, alleging CUE in a March 1985 Board 
decision which terminated the veteran's total rating due to 
unemployability.  At that time, the Board also denied 
entitlement to a rating in excess of 50 percent for ankylosis 
of the right knee; however, that issue is not a subject of 
the motion alleging CUE.


FINDINGS OF FACT

1.  In a decision, issued on March 25, 1985, the Board 
terminated the veteran's total rating due to unemployability 
caused by service-connected disabilities.  

2.  The moving party was not a party to the Board's decision 
of March 25, 1985.


CONCLUSION OF LAW

The moving party does not have legal standing to secure a 
review for clear and unmistakable error of the Board's 
decision of March 25, 1985.38 U.S.C.A. § 7111 (West Supp. 
1998); 38 C.F.R. §§ 20.1400-1401 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party claims that there was clear and unmistakable 
error (CUE) in the March 25, 1985, decision of the Board of 
Veterans' Appeals (Board) which terminated the veteran's 
total rating due to unemployability caused by service 
connected disability.  Accordingly, she maintains that such 
decision is subject to reversal or revision.

A decision by the Board is subject to revision on the grounds 
of CUE.  If the evidence establishes such error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. 
§ 7111(a). CUE is a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
38 C.F.R. § 20.1403(a) (2000). 

A review to determine whether CUE exists in a final Board 
decision may be initiated by a party to that decision.  
38 U.S.C.A. § 7111(c); 38 C.F.R. § 20.1400(a).  A party means 
any party to the proceeding before the Board that resulted in 
the final Board decision which is the subject of the motion 
for review.  38 C.F.R. § 20.1401(b).  In this case, the 
moving party was not a party to the Board's decision in March 
1985.  The veteran was the appellant in that decision, 
however, he died in 1995.  Consequently, the moving party has 
no legal standing to secure a review for clear and 
unmistakable error of a decision of the Board entered during 
the veteran's lifetime in which the veteran was the claimant.  
38 U.S.C.A. § 7111(c); 38 C.F.R. §§ 20.1400(a), 20.1401(b); 
compare, Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998) (a 
veteran's CUE claim under section 38 U.S.C. § 5109A asserting 
CUE in a disability determination of the Secretary under 
38 U.S.C. Chapter 11 does not survive the veteran's death).  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion.  38 U.S.C.A. § 7104(a) 
(West 1991). 


ORDER

The motion is dismissed.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 



